Case 3:20-cv-00174-HES-MCR Document 6 Filed 05/27/20 Page 1 of 2 PagelD 141

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
FRANK RODRICK,
Petitioner,
v. Case No. 3:20-cv-174-J-20MCR
PUTNAM COUNTY TAX
COLLECTOR, et. al.,
Respondents.
/
ORDER

THIS CAUSE is before this Court following a Report and Recommendation, entered April
27, 2020, that recommends the above-captioned case be dismissed without prejudice for failure to
prosecute pursuant to Rule 3.10(a), Local Rules, United States District Court, Middle District of
Florida, or alternatively, that the Petitioner’s “Motion to Confirm Arbitration Award” (Dkt. 1) be
denied. (Dkt. 5).

Petitioner filed his Motion (Dkt. 1) without paying the filing fee or requesting to proceed
in forma pauperis. (Dkt. 1). United States Magistrate Judge Monte C. Richardson directed him to
pay the filing fee or submit an application to proceed in forma pauperis. (Dkt. 3). Petitioner, in
response, mailed a certified letter that did not address the relevant issues Judge Richardson
identified. (Dkt. 4). Following a review, Judge Richardson recommended Petitioner’s Motion be
denied and the case dismissed both for failure to prosecute and because the arbitration award
Petitioner seeks confirmation of does not appear to be valid. (Dkt. 5).

No objections were filed to the Report and Recommendation as required.' After an

 

| See footnote 1 of the Report and Recommendation. (Dkt. 5).
Case 3:20-cv-00174-HES-MCR Document6 Filed 05/27/20 Page 2 of 2 PagelD 142

independent review of the record and upon consideration of the Report and Recommendation, this
Court finds that it is not clearly erroneous or contrary to the law and adopts the same in all respects.
Accordingly, it is hereby ORDERED:
1. The Magistrate Judge’s Report and Recommendation (Dkt. 5) is ADOPTED;

Petitioner’s “Motion to Confirm Arbitration Award” (Dkt. 1) is DENIED;

SS

The case is DISMISSED; and

Lo

4. The Clerk is DIRECTED to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this 2M day of May, 2020.

/ / -
(L7 2 LAL LZ,”

ARVEY BSCHLES ER
ITED STATES DISTRICT JUDGE

    

Copies to:
Hon. Monte C. Richardson ££
Frank Rodrick, pro se

14205 W. 52"4 Avenue

Arvada, Colorado 80002
